DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on January 17, 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 2 recites, “the torque of the servo motor is preset to enable the tensile forces on two ends of the linear saw to approach a maximum tensile force that makes a tensile strength of the linear saw reach a maximum tensile strength of the linear saw.” As best understood, the recitation of “a tensile strength” is a predetermined finite value corresponding to a particular linear saw blade depending upon the material characteristics and dimensions thereof, i.e., a specific linear saw will have a specific maximum tensile strength before unwanted deformation occurs. It is unclear how the torque applied by the servo motor makes the tensile strength of the linear saw change or reach a maximum tensile strength of the linear saw. For the purposes of better understanding the intended meaning behind the limitation, does the Applicant intend for the limitation to mean “the torque of the servo motor is preset to enable the tensile forces on two ends of the linear saw to approach a maximum tensile force [close or equal to] a maximum tensile strength of the linear saw” (emphasis added).	Claim 4 recites, “monitoring the tensile forces on two ends of the linear saw comprises: monitoring the torque of the servo motor and fed feeding it back in microseconds at most.” The recitation of “it” in line 3 of the claim makes the claim indefinite because it is unclear what structure the word “it” is referring to.	Claim 7 recites, “the torque of the control motor is preset to enable tensile forces on two ends of the linear saw to approach a maximum tensile force that makes a tensile strength of the linear saw reach a maximum tensile strength of the linear saw.” As best understood, the recitation of “a tensile strength” is a predetermined finite value corresponding to a particular linear saw blade depending upon the material characteristics and dimensions thereof, i.e., a specific linear saw will have a specific maximum tensile strength before unwanted deformation occurs. It is unclear how the torque applied by the servo motor makes the tensile strength of the linear saw change or reach a maximum tensile strength of the linear saw. For the purposes of better understanding the intended meaning behind the limitation, does the Applicant intend for the limitation to mean “the torque of the control motor is preset to enable tensile forces on two ends of the linear saw to approach a maximum tensile force [close or equal to] a maximum tensile strength of the linear saw” (emphasis added).
Response to Arguments
Applicant’s arguments with respect to the 112 rejections have been considered but are moot because the new grounds of rejection are based upon the claims as amended.
Allowable Subject Matter
Claims 1, 3, 5, 6 and 8-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Chi (WO2016062249), the closest prior art on the record, discloses a numerical control saw machine apparatus (translation - page 18, lines 20-21) with a linear saw (S) held between two tool heads (702), wherein one of the two tool heads is provided with a clamping tool head installed on a vibration motor and the other of the two tool heads is an elastic tool head. 	Chi fails to disclose both of the two tool heads are driven by vibrating motors and that tensile forces on two ends of the linear saw are monitored by monitoring torque of a servo motor configured to control tensile forces on two ends of the linear saw, wherein the distance between the two ends of the linear saw are reduced or increased in order to maintain a specific amount of torque on the servo motor during machining of a plate material.	The examiner notes that it would not have been obvious to one having an ordinary skill in the art to modify Chi in view of any of the prior art made of record to achieve the aforementioned limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	● Holzmuller et al (US Publication 2001/0004891) discloses a machine for sawing a workpiece (6), wherein the machine has a plurality of linear cutting elements (2) held in tension between two saw heads (4) to cut the workpiece.	● Rhee et al (US Publication 2016/0107334) discloses a linear saw (fig. 7) for cutting stone including a plurality of linear blades (120) held in tension between a pair of cutting bodies (132), wherein each blade (120) is provided with a set of hydraulic actuators (134) to apply a tensile force to each blade.	● Weimer (US Publication 2016/0236291) discloses controlling a feed-speed to a bandmill with an actuator (BL) that can change the axis of rotation (C2) of one of the pulleys guiding the bandsaw blade to adjust the tension on the blade (fig. 12).	● Ber-Fong (US Patent 5,299,483) teaches it is known in the art of linear saw machine apparatus to provide a handwheel device (41) configured for adjusting a position of the linear saw, as shown in fig. 6.	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        May 21, 2022


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        05/21/2022